Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, line 18, the phrase "type" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim unascertainable.  Similar indefinites exists in claims 10 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mejer et al (US 2009/0102805).

As per claims 1 and 11 Mejer et al depicts in figures 1 & 2 and discloses insofar as the claims are definite and understood: An electronic apparatus 105 comprising: a touch panel 110 configured to be operated by a finger of a user 102; a vibration generator 712 { figures 7A-7C } configured to vibrate the touch panel 110; a sound generator 606 { figure 6 } configured to generate a sound 602; and a controller 721 { figure 7C } configured to control the touch panel 110, the vibration generator 712, and the sound generator 606, wherein: the touch panel 110 includes (i) a finger position detector 1125 { [0027] Some current touch screens can discriminate among multiple, simultaneous touch points and/or are pressure-sensitive. Interaction with the touch screen 110 is typically accomplished using fingers or thumbs, or for non-capacitive type touch sensors, a stylus may also be used. & [0064] the touch screen controller 1125 is configured to capture data indicative of touch coordinates and/or pressure being applied to the touch screen and sending the captured data back to the sensory feedback logic component 1120, typically in the form of input events. } configured to detect a position of the finger of the user 102, and (ii) a display screen { [0027] The touch sensor component sits on top of the display component. The touch sensor is transparent so that the display may be seen through it. } configured to display an operation unit on the touch panel 110; and in response to an operation by the user 102 onto the operation unit, the controller 721 is configured to provide, in addition to a control provided to the vibration generator 712 to cause the touch panel 110 to vibrate, (i) a control provided to the display screen to change displaying of the operation unit, { figures 2, 4, 6 & 8 } or (ii) a control provided to the sound generator 606 to generate a sound 602, { figure 6 } or (iv) both the control provided to the vibration generator 712 and the control provided to the sound generator 606, { figure 6 } wherein: the touch panel 110 displays as the operation unit a slide type operation unit having a detent in the touch panel 110 { [0048] As indicated by the dotted-line profile in FIG. 8B, keycap 808 is provided with a tactile illusion of depth so that it feels as if it is standing off from the surface of the touch screen 110 when it is touched by the user. The user can slide or drag a finger or a stylus across the keycap 808 (as indicated by line 812 in FIG. 8A), for example from left to right. When the user's touch reaches the edge of the keycap 808, as indicated by white arrow 815, a tactile feedback force is applied in a substantially leftward direction, horizontally to the plane of the touch screen 110, as indicated by the black arrow 818. (As indicated in the legend 820, white arrows show the direction of a touch by a finger or stylus, and black arrows show the direction of the resulting tactile feedback force). }; and in cases that the operation unit having a display size crosses over the detent, the controller 721 is configured to perform a first display control in which a display size of the operation unit is changed to be larger with a first change speed, wherein a ratio of the first change speed of the display size to a speed of the finger of the user 102 is one or less, and then perform a second display control in which the display size of the operation unit is changed to be smaller with a second change speed, wherein a ratio of the second change speed of the display size to the speed of the finger of the user 102 is one or more. { [0033] FIG. 4A shows an illustrative button icon 402 that is arranged to appear to have a dimension of depth. Visual effects such as drop shadows, perspective, and color may be applied to a 2-D element displayed on a touch screen (e.g., touch screen 110 or 310 in FIGS. 1 and 3, respectively) to give it an appearance of having 3-D form. In this example, the visual effect is applied to the button icon 402 when it is in an un-actuated state (i.e., not having been operated or "pushed" by a user) so that its top surface appears to be located above the plane of the touch screen just as a real button might extend from a surface of a portable computing device. & [0034] FIG. 4B shows a button icon 411 as it would appear when actuated by a user by touching the button icon with a finger or stylus. As shown, the visual effect is removed (or alternatively, reduced in effect or applied differently) so that the button icon 402 appears to be lower in height when pushed. In those applications where pressure-sensitivity is employed with the touch screen, the visual effect may be reduced in proportion, for example, to the amount of pressure applied.  Note: this is seen to be the claimed change in speed of the display size with respect speed of the finger of the user. In this way, the button icon 411 can appear to go down further as the user presses harder on the touch screen 110. & [0035] FIGS. 5A and 5B show the application of similar visual effects as described above in the text accompanying FIGS. 4A and 4B when applied to an illustrative keycap. FIG. 5A shows a keycap 502 in its un-actuated state, while FIG. 5B shows a keycap 511 as it would appear when actuated by a user by touching the keycap with a finger or stylus. See also [0037]}

As per claims 2 and 12 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the controller 721 is configured to control (i) the vibration generator 712 to vibrate the touch panel 110 and (ii) the sound generator 606 to generate a sound 602, in response to a start of executing the second display control. { [0038] The audio feedback will typically comprise the playing of an audio sample, such as a "click" (indicated by reference numeral 602 in FIG. 6), through a speaker 606 or external headset that may be coupled to the device 105 (not shown). The audio sample is arranged to simulate the sound of a real key being actuated in a physically-embodied keyboard. In alternative arrangements, the audio sample utilized may be configured as some arbitrary sound (such as a beep, jingle, tone, musical note, etc.) which does not simulate a particular physical action, or may be user selectable from a variety of such sounds. In all cases, the utilization of the audio sample provides auditory feedback to the user when a keycap is actuated. & [0039] The tactile feedback is arranged to simulate interaction with a real keycap through the application of motion to the device 105. Because the touch screen 110 is essentially rigid, motion of the device 105 is imparted to the user at the point of contact with the touch screen 110. In this example, the motion is vibratory, which is illustrated in FIG. 6 using the wavy lines 617.}

As per claims 3 and 13 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the controller 721 is configured to control (i) the vibration generator 712 to vibrate the touch panel 110 and (ii) the sound generator 606 to generate a sound 602, in response to an end of executing the second display control. { [0038] The audio feedback will typically comprise the playing of an audio sample, such as a "click" (indicated by reference numeral 602 in FIG. 6), through a speaker 606 or external headset that may be coupled to the device 105 (not shown). The audio sample is arranged to simulate the sound of a real key being actuated in a physically-embodied keyboard. In alternative arrangements, the audio sample utilized may be configured as some arbitrary sound (such as a beep, jingle, tone, musical note, etc.) which does not simulate a particular physical action, or may be user selectable from a variety of such sounds. In all cases, the utilization of the audio sample provides auditory feedback to the user when a keycap is actuated. & [0039] The tactile feedback is arranged to simulate interaction with a real keycap through the application of motion to the device 105. Because the touch screen 110 is essentially rigid, motion of the device 105 is imparted to the user at the point of contact with the touch screen 110. In this example, the motion is vibratory, which is illustrated in FIG. 6 using the wavy lines 617.}

As per claim 4 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the touch panel 110 displays the operation unit simulating a push-down type operation button on the display screen; depending on pressing onto the operation unit, a timing of bottoming is provided between a start timing of the pressing and an end timing of the pressing; and the controller 721 is configured to control the vibration generator 712 to vibrate the touch panel 110 at a predetermined first timing between the start timing and the timing of bottoming and at a predetermined second timing between the timing of bottoming and the end timing according to pressing of the operation unit. { [0033] FIG. 4A shows an illustrative button icon 402 that is arranged to appear to have a dimension of depth. Visual effects such as drop shadows, perspective, and color may be applied to a 2-D element displayed on a touch screen (e.g., touch screen 110 or 310 in FIGS. 1 and 3, respectively) to give it an appearance of having 3-D form. In this example, the visual effect is applied to the button icon 402 when it is in an un-actuated state (i.e., not having been operated or "pushed" by a user) so that its top surface appears to be located above the plane of the touch screen just as a real button might extend from a surface of a portable computing device. & [0034] FIG. 4B shows a button icon 411 as it would appear when actuated by a user by touching the button icon with a finger or stylus. As shown, the visual effect is removed (or alternatively, reduced in effect or applied differently) so that the button icon 402 appears to be lower in height when pushed. In those applications where pressure-sensitivity is employed with the touch screen, the visual effect may be reduced in proportion, for example, to the amount of pressure applied.  In this way, the button icon 411 can appear to go down further as the user presses harder on the touch screen 110. & }

As per claim 5 Mejer et al discloses: The electronic apparatus 105 according to claim 4, wherein: the controller 721 is configured to control the display screen such that the display size of the operation unit is displayed largest at the predetermined first timing and smallest at the timing of bottoming. { [0037] The visual feedback in this example includes the application of the visual effects shown in FIGS. 4A, 4B, 5A and 5B and described in the accompanying text to the keycaps in the virtual keyboard 206 to visually indicate to the user when a particular keycap is being pressed. As shown, the keys in the virtual keyboard 206 are arranged with drop shadows to make them appear to stand off from the surface of the touch screen 110. This drop-shadow effect is removed (or can be lessened) when a keycap is touched. In this example as shown, the user is pushing the "G" keycap. }

As per claim 6 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the controller 721 is configured to control the display screen to change a color of the operation unit. { [0033] FIG. 4A shows an illustrative button icon 402 that is arranged to appear to have a dimension of depth. Visual effects such as drop shadows, perspective, and color may be applied to a 2-D element displayed on a touch screen (e.g., touch screen 110 or 310 in FIGS. 1 and 3, respectively) to give it an appearance of having 3-D form. In this example, the visual effect is applied to the button icon 402 when it is in an un-actuated state (i.e., not having been operated or "pushed" by a user) so that its top surface appears to be located above the plane of the touch screen just as a real button might extend from a surface of a portable computing device. }

As per claim 7 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the controller 721 is configured to control the display screen to change a shape of the operation unit. { [0037] The visual feedback in this example includes the application of the visual effects shown in FIGS. 4A, 4B, 5A and 5B and described in the accompanying text to the keycaps in the virtual keyboard 206 to visually indicate to the user when a particular keycap is being pressed. As shown, the keys in the virtual keyboard 206 are arranged with drop shadows to make them appear to stand off from the surface of the touch screen 110. This drop-shadow effect is removed (or can be lessened) when a keycap is touched. In this example as shown, the user is pushing the "G" keycap. }

As per claim 8 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the controller 721 is configured to control the display screen to switch between a state in which an effect is added to the operation unit and a state in which an effect is not added. { [0037] The visual feedback in this example includes the application of the visual effects shown in FIGS. 4A, 4B, 5A and 5B and described in the accompanying text to the keycaps in the virtual keyboard 206 to visually indicate to the user when a particular keycap is being pressed. As shown, the keys in the virtual keyboard 206 are arranged with drop shadows to make them appear to stand off from the surface of the touch screen 110. This drop-shadow effect is removed (or can be lessened) when a keycap is touched. In this example as shown, the user is pushing the "G" keycap. }


As per claim 10 Mejer et al discloses: The electronic apparatus 105 according to claim 1, wherein: the touch panel 110 displays, as the operation unit, a slide type operation unit on the display screen; the controller 721 is configured to perform a display control to change a length of the operation unit in a direction of sliding of the operation unit when the operation unit is slid by the finger of the user 102. { [0048] As indicated by the dotted-line profile in FIG. 8B, keycap 808 is provided with a tactile illusion of depth so that it feels as if it is standing off from the surface of the touch screen 110 when it is touched by the user. The user can slide or drag a finger or a stylus across the keycap 808 (as indicated by line 812 in FIG. 8A), for example from left to right. When the user's touch reaches the edge of the keycap 808, as indicated by white arrow 815, a tactile feedback force is applied in a substantially leftward direction, horizontally to the plane of the touch screen 110, as indicated by the black arrow 818. (As indicated in the legend 820, white arrows show the direction of a touch by a finger or stylus, and black arrows show the direction of the resulting tactile feedback force). }

As per claim 14 Mejer et al discloses: An electronic apparatus 105 comprising: a touch panel 110 configured to be operated by a finger of a user 102, the touch panel 110 including (i) a detector configured to detect a position of the finger of the user 102, { [0027] Some current touch screens can discriminate among multiple, simultaneous touch points and/or are pressure-sensitive. Interaction with the touch screen 110 is typically accomplished using fingers or thumbs, or for non-capacitive type touch sensors, a stylus may also be used. & [0064] the touch screen controller 1125 is configured to capture data indicative of touch coordinates and/or pressure being applied to the touch screen and sending the captured data back to the sensory feedback logic component 1120, typically in the form of input events. } and (ii) a display screen configured to display an operation switch on the touch panel 110 { [0027] The touch sensor component sits on top of the display component. The touch sensor is transparent so that the display may be seen through it. }; a detector configured to detect pressing by the finger of the user 102 onto the touch panel 110 by detecting a displacement of the touch panel 110; a vibrator 712 { figures 7A-7C } configured to vibrate the touch panel 110; a speaker 606 configured to generate a sound 602; and a processor 721 { figure 7C } connected with the touch panel 110, the detector detecting the pressing, the vibrator 712, and the speaker 606 via a communication link, the processor 721 being configured to control the touch panel 110, the detector detecting the pressing, the vibrator 712, and the speaker 606, wherein: in response to an operation by the user 102 onto the operation switch, the processor 721 is configured to provide, in addition to a control provided to the vibrator 712 to cause the touch panel 110 to vibrate, (i) a control provided to the display screen to change displaying of the operation switch, or (ii) a control provided to the speaker 606 to generate a sound 602, or (iv) both the control provided to the vibrator 712 and the control provided to the speaker 606; the touch panel 110 displays the operation switch simulating a push-down type operation button on the display screen; { [0033] FIG. 4A shows an illustrative button icon 402 that is arranged to appear to have a dimension of depth. Visual effects such as drop shadows, perspective, and color may be applied to a 2-D element displayed on a touch screen (e.g., touch screen 110 or 310 in FIGS. 1 and 3, respectively) to give it an appearance of having 3-D form. In this example, the visual effect is applied to the button icon 402 when it is in an un-actuated state (i.e., not having been operated or "pushed" by a user) so that its top surface appears to be located above the plane of the touch screen just as a real button might extend from a surface of a portable computing device. } depending on pressing onto the operation switch detected by the detector detecting the pressing, a timing of bottoming is provided between a start timing of the pressing and an end timing of the pressing; the processor 721 is configured to control the vibrator 712 to vibrate the touch panel 110 at a predetermined first timing between the start timing and the timing of bottoming and at a predetermined second timing between the timing of bottoming and the end timing according to pressing of the operation switch; and the processor 721 is configured to control the display screen such that a display size of the operation switch is displayed largest at the [0033] FIG. 4A shows an illustrative button icon 402 that is arranged to appear to have a dimension of depth. Visual effects such as drop shadows, perspective, and color may be applied to a 2-D element displayed on a touch screen (e.g., touch screen 110 or 310 in FIGS. 1 and 3, respectively) to give it an appearance of having 3-D form. In this example, the visual effect is applied to the button icon 402 when it is in an un-actuated state (i.e., not having been operated or "pushed" by a user) so that its top surface appears to be located above the plane of the touch screen just as a real button might extend from a surface of a portable computing device. & [0034] FIG. 4B shows a button icon 411 as it would appear when actuated by a user by touching the button icon with a finger or stylus. As shown, the visual effect is removed (or alternatively, reduced in effect or applied differently) so that the button icon 402 appears to be lower in height when pushed. In those applications where pressure-sensitivity is employed with the touch screen, the visual effect may be reduced in proportion, for example, to the amount of pressure applied.  In this way, the button icon 411 can appear to go down further as the user presses harder on the touch screen 110. & }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mejer et al (US 2009/0102805) in view of Han et al (US 2013/0268875).  Mejer et al discloses the claimed invention with respect to claim 1 supra.  However, Mejer et al is silent as to the operation unit being shaken in the state where the effect is added.

Han et al discloses in [0113] “In addition, when the enlarging function of the object is activated, the object displayed on a display may shake or may be enlarged. Alternatively, when the enlarging function of the object is activated, the object may be displayed tridimensionally.”

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to shake the operation unit of Mejer et al as taught by Han et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to shake an operation unit so as to provide a user with a visual cue as to a particular status or function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd